Citation Nr: 9926580	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-32 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss, claimed as impaired speech perception.

2.  Entitlement to service connection for a mass in the right 
upper quadrant, at the rib cage.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
January 1997.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A bilateral hearing loss preexisted the veteran's entry 
onto active duty service.

3.  There is no medical evidence of any currently diagnosed 
bilateral hearing loss for VA purposes.

4.  There is no medical evidence of any currently diagnosed 
disability regarding a mass in the right upper quadrant, at 
the rib cage.

5.  There is no competent medical evidence of a nexus between 
any currently diagnosed mass in the right upper quadrant, at 
the rib cage, and an inservice injury or disease or any other 
incident of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
bilateral hearing loss, claimed as impaired speech 
perception, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

2.  The veteran's claim for service connection for a mass in 
the right upper quadrant, at the rib cage, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A bilateral hearing loss, claimed as impaired speech 
perception

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (1998), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran's June 1994 enlistment physical examination 
report indicates that pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
0
LEFT
5
0
0
0
0

While a 45 decibel loss in the right ear at 6000 hertz, and a 
20 decibel loss in the left ear at 6000 hertz, were noted on 
that examination report, as noted above, the level of loss at 
6000 hertz is not to be considered in regard to determining a 
hearing loss for VA purposes.  Also, the losses at 6000 hertz 
preexisted the veteran's entry onto active duty service.

A February 1995 Reference Audiogram report indicated that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
0
0
0
0

A January 1996 Reference Audiogram report indicated that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
10
LEFT
15
20
5
10
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 11 decibels for the right ear and 13 decibels 
for the left ear.

A form found in the service medical records, completed and 
signed by the veteran, indicates she waived a separation 
physical examination.

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
hearing loss for VA purposes during her active duty service.  
However, the lack of any evidence of a bilateral hearing loss 
disability for VA purposes during service or at separation is 
not fatal to the veteran's claim.  Laws and regulations do 
not require inservice complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and whether there is medical evidence 
linking the current hearing loss disability to the veteran's 
period of active service.  As noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

An April 1997 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
10
10
5
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 8 decibels for the right ear and 8 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  The summary of test results 
indicated that the veteran's hearing was within normal limits 
bilaterally.  The examiner, an audiologist, indicated he felt 
the veteran was not in need of rehabilitation at that time.  
This report was also reviewed and found adequate by the Chief 
of the Audio and Speech department.

No medical evidence has been introduced indicating the 
manifestation of a bilateral sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).

Thus, as noted above, the veteran currently has not been 
found to have a bilateral hearing loss (or speech recognition 
loss) for VA purposes.  A well grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Consequently, as a 
well grounded claim for a bilateral hearing loss requires 
medical evidence of a hearing loss which complies with 
38 C.F.R. § 3.385, in order to be plausible, as noted above, 
and no such evidence has been submitted, the veteran's claim 
for service connection for a bilateral hearing loss, claimed 
as impaired speech perception, must be denied as not well 
grounded.

II.  A mass in the right upper quadrant, at the rib cage

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak, supra.

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain no evidence of 
any complaints of, or treatment for, a mass in the right 
upper quadrant, at the rib cage.  While the veteran has 
contended, in a statement attached to her November 1997 
substantive appeal, that she pulled or strained a muscle in 
that area in January 1997, at which time the mass became 
apparent, there is no evidence of this in her service medical 
records.  As noted above, she waived a separation physical 
examination.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

During an April 1997 VA examination the veteran reported the 
inservice injury noted above, and that she had pain in that 
area, which was not related to any movements or respirations.  
Upon physical examination no redness, nor signs of fracture 
or trauma, were found.  No mass was noted in the right upper 
quadrant.  An X-ray report revealed no significant findings.  
The diagnosis was muscle strain, right rib region, rule out 
fracture.

An August 1997 VA examination report indicates positive bowel 
sounds; a palpable 3 inch subcutaneous mass, freely moveable 
on right upper quadrant rib cage; minimal tenderness; no 
ecchymosis or erythema; a palpable tender liver edge in the 
midepigastric area; and no other masses.  The assessment was 
most likely a lipoma in the right upper quadrant.

A later August VA report indicates all laboratory findings 
were essentially normal.

A later August 1997 VA complete abdomen echogram (ultrasound) 
report contained a diagnoses of: (1) slight prominent liver 
size, and no focal hepatic defect; (2) no other gross 
abnormality; (3) a CT scan was recommended.

It is noted on the VA medical records that the veteran either 
failed to report or canceled ten (10) appointments from May 
1997 through September 1998 to further determine a diagnosis 
for the mass.

A September 1997 VA report indicates the veteran e-mailed the 
VA facility to request a further evaluation of her possible 
lipoma.  The report indicated she would be referred to the 
surgical clinic for evaluation and possible surgery.

No other reports are of record.

In the present case the Board notes there has been no 
definitive diagnosis of the mass in the veteran's right upper 
quadrant.  Thus, the Board finds that the medical evidence 
fails to reveal a current diagnosis of a disability.  Hence, 
there is no current disability.  The Court has defined a 
disability, for VA purposes, by use of 38 U.S.C.A. § 1701(1), 
which defines a disability as a disease, injury, or other 
physical or mental defect.  In that case the Court also 
defined a disability as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439,448 (1995).  In this 
case, as there is no definitive diagnosis of the veteran's 
mass, and no impairment of earning capacity due to a mass, 
there is no current disability for VA purposes.  As there is 
no current disability identified, it follows that there is no 
medical evidence relating any current disability to the 
veteran's active duty service.

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability and 
medical evidence of a nexus between an inservice injury or 
disease and that current disability in order to be plausible.  
In the absence of such evidence, the veteran's claim for 
service connection for a mass in the right upper quadrant, at 
the rib cage, must be denied as not well grounded.  See Epps, 
supra.

III.  Conclusion

The Board notes the veteran, in the statement attached to her 
November 1997 substantive appeal, contends her VA 
examinations were inadequate, as they were not conducted by 
physicians.  The Board notes, however, that she has submitted 
no medical evidence to refute any findings of those 
examinations, that her audio examination was conducted by an 
audiologist and found adequate by the Chief of the Audio and 
Speech department, and that she was subsequently seen in a 
specialty clinic for her mass.  The Board also notes that the 
veteran may be considered for a VA examination pursuant to 
38 C.F.R. § 3.326 only after her claim is determined to be 
well grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  Also, the Board notes that the duty to assist 
contentions have been addressed by the United States Court of 
Appeals for the Federal Circuit in the case of Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).  That decision held that only a 
person who has submitted a well grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a) or the 
reasonable doubt provisions of 38 C.F.R. § 5107(b).  See 
Epps, at 1467-68.  As indicated herein, the United States 
Supreme Court decided not to hear this case; hence, it is now 
the law of the land.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for a bilateral hearing loss, claimed as 
impaired speech perception, is denied.

Service connection for a mass in the right upper quadrant, at 
the rib cage, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

